Exhibit 10.1

PURCHASE AGREEMENT

This Purchase Agreement, dated as of March 19, 2008 (this “Agreement”), is
entered into among Komatsu Financial Limited Partnership (“Seller”), Hycroft
Resources & Development, Inc. (“Buyer”) and, for purposes of Sections 4 and 8 of
this Agreement only, Lisbon Valley Mining Co., LLC (“Lessee”) and Constellation
Copper Corporation (“Constellation”).

WITNESSETH :

WHEREAS, Seller and Lessee are parties to a certain Master Equipment Lease,
dated as of November 24, 2004 (together with the schedules and addendums
thereto, the “Equipment Lease”), pursuant to which Seller has agreed to lease to
Lessee certain equipment;

WHEREAS, Constellation executed a Guaranty of Payment of the Equipment Lease
dated November 24, 2004 (the “Guaranty”) for the benefit of Seller;

WHEREAS, the equipment currently leased by Seller to Lessee under the Equipment
Lease is listed on Exhibit A hereto (the “Equipment”); and

WHEREAS, Buyer desires to purchase the Equipment from Seller and, in connection
therewith, Seller, Lessee and Constellation desire to terminate the Equipment
Lease and the Guaranty effective upon the closing of such purchase.

NOW, THEREFORE, in consideration of the mutual premises and covenants herein
contained, Seller, Buyer and, for purposes of Sections 4 and 8 of this Agreement
only, Lessee and Constellation hereby agree as follows:

1. Sale of Equipment. Subject to the terms and conditions of this Agreement,
Seller will sell, transfer and assign to Buyer all of Seller’s right, title and
interest in, to and under (i) the Equipment and (ii) all manufacturer
warranties, if any, in favor of Seller in effect for the Equipment, and in
exchange and as payment therefor, Buyer will make the payment required in
Section 3 to Seller in the manner set forth in said Section. SUCH SALE, TRANSFER
AND ASSIGNMENT SHALL BE WITHOUT RECOURSE TO OR REPRESENTATION OR WARRANTY,
EXPRESS OR IMPLIED, BY SELLER (EXCEPT AS EXPRESSLY SET FORTH IN SECTION 7(a))
AND ON AN AS-IS, WHERE-IS BASIS AND WITH ALL FAULTS.

2. Closing. The closing (the “Closing”) of this purchase and sale transaction
will take place on March 19, 2008 or on such other day as Buyer and Seller may
mutually agree upon. The actual closing date of this purchase and sale
transaction shall be referred to hereinafter as the “Closing Date.”

3. Buyer Payment. At the Closing, Buyer will make a cash payment (the “Buyer
Cash Payment”) to Seller in an aggregate amount equal to $13,869,949.34,



--------------------------------------------------------------------------------

consisting of $13,177,415.73 representing the aggregate purchase price for the
Equipment and $692,533.61 representing sales tax payable with respect to the
purchase by Buyer of the Equipment. Such payment will be made in immediately
available funds in U.S. Dollars by wire transfer to Account #8188301629 of
Seller at Bank of America, N.A., 99303 Collection Center Drive, Chicago,
Illinois 60693, ABA # 026009593. Seller will remit to the appropriate
governmental authority the foregoing sales tax paid by Buyer.

4. Lessee Payment. At the Closing, Lessee will make a cash payment (the “Lessee
Cash Payment”) to Seller in an aggregate amount equal to all rentals accrued but
unpaid under the Equipment Lease through but excluding the Closing Date and all
other unpaid amounts owing by Lessee under the Equipment Lease through but
excluding the Closing Date (such aggregate amount being $-0- if the purchase and
sale transaction herein contemplated shall occur and the Closing Date is prior
to April 1, 2008). Such payment will be made in immediately available funds in
U.S. Dollars by wire transfer to Account #8188301629 of Seller at Bank of
America, N.A., 99303 Collection Center Drive, Chicago, Illinois 60693, ABA #
026009593.

5. Buyer’s Conditions to Closing. The obligation of Buyer to consummate this
purchase and sale transaction is subject to the fulfillment of the following
conditions prior to or at the Closing, any of which conditions may be waived by
Buyer in its sole discretion:

(a) Accurate Representations. The representations and warranties of Seller set
forth in Section 7(a) shall be true and correct in all material respects on the
Closing Date.

(b) Lessee Payment. Lessee shall have made the Lessee Cash Payment, if any, in
the manner provided in Section 4.

(c) Delivery of Bill of Sale. Seller shall have delivered to Buyer a duly
executed bill of sale in the form of that attached hereto as Exhibit B (the
“Bill of Sale”).

6. Seller’s Conditions to Closing. The obligation of Seller to consummate this
purchase and sale transaction is subject to the fulfillment of the following
conditions prior to or at the Closing, any of which conditions may be waived by
Seller in its sole discretion:

(a) Cash Payments. Buyer shall have made the Buyer Cash Payment in the manner
provided in Section 3 and Lessee shall have made the Lessee Cash Payment, if
any, in the manner provided in Section 4.

7. Representations and Warranties of Seller; Independent Inspection and
Evaluation by Buyer.

(a) Seller hereby represents and warrants to Buyer that immediately prior to the
sale of the Equipment by Seller to Buyer

 

2



--------------------------------------------------------------------------------

hereunder Seller has good and marketable title to the Equipment, free and clear
of all liens, security interests or other encumbrances created by Seller, except
for the lease rights of Lessee pursuant to the Equipment Lease (which lease
rights are to be terminated pursuant to Section 8). THE FOREGOING ARE THE ONLY
REPRESENTATIONS AND WARRANTIES, EXPRESS OR IMPLIED, MADE BY SELLER WITH RESPECT
TO THE TRANSACTIONS CONTEMPLATED HEREIN. THE SALE, TRANSFER AND ASSIGNMENT
HEREIN CONTEMPLATED SHALL BE WITHOUT RECOURSE TO OR REPRESENTATION OR WARRANTY,
EXPRESS OR IMPLIED, BY SELLER EXCEPT AS EXPRESSLY SET FORTH ABOVE IN THIS
SECTION 7(a). BUYER ACKNOWLEDGES AND AGREES THAT THE SALE, TRANSFER AND
ASSIGNMENT HEREIN CONTEMPLATED IS ON AN AS-IS, WHERE-IS BASIS AND WITH ALL
FAULTS AND THAT ALL RISKS WITH RESPECT TO THE EQUIPMENT, AS BETWEEN SELLER AND
BUYER, ARE TO BE BORNE BY BUYER AT ITS SOLE COST AND EXPENSE. BUYER ACKNOWLEDGES
AND AGREES THAT NONE OF KOMATSU AMERICA CORP. (“KAC”) NOR ANY OF KAC’S
AFFILIATES (EXCEPT SELLER, BUT ONLY TO THE EXTENT EXPRESSLY SET FORTH HEREIN)
NOR ANY OF KAC’S DISTRIBUTORS NOR LESSEE HAS MADE ANY REPRESENTATION OR WARRANTY
OR ANY COMMITMENT TO BUYER OR ANY OF BUYER’S AFFILIATES WITH RESPECT TO ANY OF
THE EQUIPMENT. Without limiting the foregoing, (i) Seller makes no
representation or warranty as to merchantability, fitness, quality, condition,
suitability or performance of any of the Equipment, (ii) Seller shall not be
liable to Buyer for any loss, claim, demand, liability, cost, damage or expense
of any kind caused, or alleged to be caused, directly or indirectly, by any
Equipment, or by any inadequacy thereof for any purpose, or by any deficiency or
defect therein, or the use or maintenance thereof, or any repairs, servicing or
adjustments thereto, or any delay in providing or failure to provide same, or
any interruption or loss of service or use thereof, or any loss of business,
profits, consequential or other damages of any nature and (iii) Buyer agrees
that promptly after the closing of the sale transaction herein contemplated
Buyer will, at its own cost, expense and risk, disassemble and remove the
Equipment from the premises of Lessee.

(b) Buyer (i) acknowledges that Lessee (and not Seller) has operated, used,
maintained and stored the Equipment and has had possession of the Equipment
since delivery, (ii) acknowledges that Seller has no knowledge as to the usage,
maintenance, condition, operations or performance of the Equipment,
(iii) acknowledges and agrees that Buyer has made its own independent inspection
and evaluation of the Equipment and that the Equipment is satisfactory and
acceptable to Buyer and (iv) acknowledges that Buyer has not relied on any
representation or warranty by Seller (other than representations and warranties
contained in Section 7(a)).

 

3



--------------------------------------------------------------------------------

8. Termination of Equipment Lease and Guaranty. Seller, Lessee and Constellation
agree that, upon the payment by Lessee of the Lessee Cash Payment, if any, in
the manner provided in Section 4 and the closing of the sale transaction herein
contemplated, the Equipment Lease and Guaranty are hereby terminated and of no
further force or effect and each of Seller, Lessee and Constellation are
released of all liability under or with respect thereto, all without any further
action. Without limiting the foregoing, Lessee and Constellation acknowledge and
agree that, upon the termination of the Equipment Lease as aforesaid, Lessee
shall have no rights under or with respect to any Equipment (including, without
limitation, any right to use any Equipment) or the Equipment Lease.
Notwithstanding any such termination and release, (i) any and all indemnities by
Lessee in paragraphs 4 and 7 of the Equipment Lease, together with any other
provisions of the Equipment Lease that expressly provide that they survive the
termination of the Equipment Lease, shall survive such termination and release
granted herein, and shall continue to be in full force and effect with respect
to any events, acts or omissions to act occurring, taken or failed to be taken
prior to the closing of the sale transaction herein contemplated and (ii) the
agreement of Constellation in the fifth paragraph of the Guaranty shall survive
such termination and release granted herein, and shall continue to be in full
force and effect.

9. Buyer’s Indemnity. Buyer agrees to indemnify Seller against, and hold Seller
harmless from, any and all costs and expenses (including reasonable attorneys’
fees), losses, claims, judgments and liabilities which Seller shall incur or
suffer as a result of or with respect to any events, acts or omissions to act
occurring, taken or failed to be taken on or after the Closing in connection
with any of the Equipment; provided that this indemnity shall not apply with
respect to any such events, acts or omissions to act occurring, taken or failed
to be taken in connection with any item of Equipment while neither Buyer nor any
of Buyer’s affiliates had an ownership or other interest in such item of
Equipment or control or possession of such item of Equipment.

10. Severability; Entire Agreement. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Agreement. This Agreement and the
Bill of Sale constitute the entire agreement among the parties hereto with
respect to the subject matter hereof and supercede any prior discussions or
agreements with respect to such subject matter.

11. Governing Law. This Agreement shall be governed by and interpreted in
accordance with the internal laws of the State of Illinois.

12. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of this Agreement by facsimile
transmission or by electronic transmission in PDF format shall be as effective
as delivery of a manually executed counterpart hereof.

 

4



--------------------------------------------------------------------------------

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective officials, officers or agents thereunto duly
authorized as of the date first above written.

 

SELLER: KOMATSU FINANCIAL LIMITED PARTNERSHIP By:  

/s/ Thomas L. Zubik

Title:  

West Region Director

Address:   One Continental Towers   1701 W. Golf Road, Suite 300   Rolling
Meadows, Illinois   60008

BUYER: HYCROFT RESOURCES & DEVELOPMENT, INC. By:  

/s/ Hal D. Kirby

Title:  

 

Address:   9604 Prototype Court   Reno, Nevada 89521 LESSEE: Solely for purposes
of Sections 4 and 8 of the above Agreement: LISBON VALLEY MINING CO., LLC By:  
Summo USA Corporation, its Manager

By:  

/s/ John A. Labate

Title:  

 

Address:   3900 South Wadsworth   Boulevard, Suite 495   Lakewood, Colorado
80235

 

6



--------------------------------------------------------------------------------

CONSTELLATION: Solely for purposes of Sections
4 and 8 of the above Agreement: CONSTELLATION COPPER CORPORATION By:  

/s/ John A. Labate

  John A. Labate   Vice President & Chief Financial Officer

Address:   3900 South Wadsworth   Boulevard, Suite 495   Lakewood, Colorado
80235

 

7



--------------------------------------------------------------------------------

EXHIBIT A

Equipment List

 

Make

   Model    SN    Purchase Price    Sales Tax    Total Due

Caterpillar

   16G Motor Grader    93U02765    $ 138,487.91    $ 7,229.07    $ 145,716.98

Komatsu

   D375A-5    18391    $ 411,846.11    $ 21,547.95    $ 433,394.06

Dresser

   385M Water Truck    23654BFA27H    $ 78,467.09    $ 4,105.43    $ 82,572.52

Drilteck

   D45    732790    $ 374,275.32    $ 19,609.44    $ 393,884.76

Komatsu

   D375A-5    18395    $ 424,538.68    $ 22,242.89    $ 446,781.57

Dresser

   385M Water Truck    23665BFA27H    $ 86,004.34    $ 4,507.37    $ 90,511.71

Komatsu

   730E Haul Truck    A30338    $ 1,012,962.59    $ 53,072.23    $ 1,066,034.82

Komatsu

   730E Haul Truck    A30339    $ 1,038,176.65    $ 54,417.05    $ 1,092,593.70

Komatsu

   WA1200-3    50039    $ 1,672,593.50    $ 87,670.64    $ 1,760,264.14

Caterpillar

   994 Wheel Loader    9YF00182    $ 507,106.58    $ 26,580.49    $ 533,687.07

Komatsu

   730E Haul Truck    A30343    $ 1,015,115.73    $ 53,275.85    $ 1,068,391.58

Komatsu

   730E Haul Truck    A30344    $ 1,011,385.49    $ 53,080.08    $ 1,064,465.57

Komatsu

   D65WX-15    67005    $ 155,803.79    $ 8,182.43    $ 163,986.22

Driltech

   Driltech D60KS    731122    $ 224,408.54    $ 11,792.29    $ 236,200.83

Komatsu

   730E-7 Electric Truck    A30402    $ 1,258,812.30    $ 66,372.24    $
1,325,184.54

Komatsu

   WA900-3    52022    $ 1,061,016.18    $ 55,954.38    $ 1,116,970.56

Komatsu

   WA380-5L    A52619    $ 181,122.06    $ 9,481.53    $ 190,603.59

Komatsu

   PC200LC-7L    A87042    $ 106,751.67    $ 5,590.88    $ 112,342.55

Komatsu

   WA1200-3    50063    $ 2,418,541.20    $ 127,821.37    $ 2,546,362.57      
Total    $ 13,177,415.73    $ 692,533.61    $ 13,869,949.34



--------------------------------------------------------------------------------

EXHIBIT B

Bill of Sale

WHEREAS, Komatsu Financial Limited Partnership (“Seller”), Hycroft Resources &
Development, Inc. (“Buyer”), Lisbon Valley Mining Co., LLC and Constellation
Copper Corporation have entered into a Purchase Agreement, dated as of March 19,
2008 (the “Agreement”), providing for the sale, transfer and assignment by
Seller to Buyer of all of Seller’s right, title and interest in, to and under
(i) the Equipment (as such term is defined in the Agreement) and (ii) all
manufacturer warranties, if any, in favor of Seller in effect for the Equipment.

NOW, THEREFORE, in consideration of the payments made pursuant to the Agreement
and other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, Seller hereby sells, transfers and assigns to Buyer all of
Seller’s right, title and interest in, to and under (i) the Equipment and
(ii) all manufacturer warranties, if any, in favor of Seller in effect for the
Equipment. This sale, transfer and assignment is made without recourse to or
representation or warranty, express or implied, by Seller (except as expressly
set forth in Section 7(a) of the Agreement) and on an AS-IS, WHERE-IS basis and
WITH ALL FAULTS and is subject to the other provisions of Section 7 of the
Agreement. Delivery of an executed counterpart of this Bill of Sale by facsimile
transmission or by electronic transmission in PDF format shall be as effective
as delivery of a manually executed counterpart hereof. This Bill of Sale shall
be governed by and interpreted in accordance with the internal laws of the State
of Illinois.

Dated as of March 19, 2008

 

KOMATSU FINANCIAL LIMITED
PARTNERSHIP By:  

/s/ Thomas L. Zubik

Title:  

West Region Director